IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 00-11011
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                             ERIC TIMOTHY WYNN,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:00-CR-35-2-H
                          --------------------
                            February 13, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eric Timothy Wynn was convicted by a jury on two counts of

violating the Hobbs Act counts and two corresponding counts of use

or carrying of a firearm in violation of 18 U.S.C. § 924(c). Wynn

argues   that    the   evidence   was   insufficient   to   establish    the

requisite interstate commerce nexus to support his convictions

under the Hobbs Act. Individual local crimes, with a slight effect

on interstate commerce, may be prosecuted under the Hobbs Act “if

the defendant’s conduct is of a general type which, viewed in the

aggregate,      affects    interstate   commerce.”     United   States    v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11011
                                 -2-

Robinson, 119 F.3d 1205, 1208 (5th Cir. 1997). There is sufficient

evidence of   an   interstate   nexus   to    support   Wynn’s     Hobbs   Act

convictions for robbery.

     Wynn   also   challenges   the     sufficiency     of   the    evidence

supporting his conviction for aiding and abetting the use of a

firearm during a crime of violence.          Wynn concedes that he aided

and abetted the robbery of the Dairy Way store, but he asserts

that aiding in the robbery does not show that he aided the use of

the gun in committing the robbery.       Contrary to Wynn’s assertion,

the evidence shows that he knew the gun would be used in the

robbery and that he performed an act which facilitated the use of

the gun during the robbery.     See United States v. Reyes, 102 F.3d

1361, 1363 (5th Cir. 1996); see also United States v. Sorrells, 145

F.3d 744, 753 (5th Cir. 1998).

     AFFIRMED.